By the Court.
These are actions of tort to recover compensation for personal injuries sustained by the plaintiff, while a traveller on the sidewalk of a public street, under circumstances which would warrant a finding that the plaintiff was in the exercise of due care and that the sidewalk was in a defective condition by reason of snow and ice fallen from the building numbered 60 Pleasant Street, Malden, and there accumulated. The defendant United Cigar Stores Company was in occupation of the building as tenant under a lease, whereby it was obligated to keep the building in such repair as might be required to prevent such an accumulation of snow and ice on the sidewalk. A notice in due form, directed to the owners of the building by their proper names, was seasonably served on them. A copy of that notice, not mentioning or naming the tenant, enclosed in an envelope having on its face “United Cigar Stores Co., 60 Pleasant Street, Malden,” was delivered seasonably to a clerk of that company at that place.
This did not constitute such notice as is required by G. L. c. 84, § 21, as amended by St. 1922, c. 241. The case is covered completely in principle by Sweet v. Pecker, 223 Mass. 286. The notice in some way ought to have named or described the tenant in order to be the foundation of an action against it. It is not contended that the S. S. Kresge Company can be held hable.
In each case the

Verdict is to stand.